Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 2/3/21 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “according to any one of claim 1.” The words “any one of” should be deleted.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first feeding part that feeds the welding wire
second feeding part that feeds the welding wire
acceptance unit accepting instructions
detection unit that detects an…amount
 in claim 1, and
cancellation acceptance unit that accepts cancellation
in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
first feeding part that feeds the welding wire: a pair of rollers that are opposed to each other at positions where the rollers can hold the welding wire W introduced through the inlet part 41b between them (Par. 0036)

second feeding part that feeds the welding wire: a pair of rollers  that are opposed to each other at positions where the welding wire20 W may be held between them (Par. 0038).

detection unit that detects an…amount: a rotary20 position sensor (Par. 0039)

acceptance unit accepting instructions: the feed control unit 5b and the operation unit 5g executing the processing of step S51

cancellation acceptance unit that accepts cancellation: the feed control unit 5b and the operation5 unit 5g executing the processing of step S17 (Par. 0062).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
The limitations feed control unit that controls speed, stop control unit that stops feeding, cancellation control unit that cancels, abnormality resolution reporting unit that reports, accommodated amount reporting unit that reports, are determined not to invoke 112(f) because they are general processors programmed to perform specific functions, and thus the structure relies on the algorithms for performing the specific functions; these algorithms are generally defined in the claims and thus the claims are considered to denote sufficient structure to perform the claimed functions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, both the acceptance unit and cancellation acceptance unit invoke 112(f). The structure specified in the specification, as set forth above, is the feed control unit 5b and the operation unit 5g executing the processing of a step. Thus, it is unclear how the 
Claim 4 recites “after the feeding of welding wire is abnormally stopped” in the last line. However, line 2 recites that the feed control unit stops feeding. It is unclear how feed can be stopped if feeding is already abnormally stopped.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artelsmair (US Pat. 8704132 B2, hereinafter “Artelsmair”).
Regarding claim 1, Artelsmair discloses a wire feeding device that feeds welding wire from a wire source to a welding torch (Figs. 1-2 and Col. 3 lines 23-30, with welding torch 10), comprising: 
a wire buffer (“angular storage” 40, Fig. 2) that is configured to temporarily accommodate the welding wire fed from the wire source and to feed the accommodated welding wire to the welding torch (“[t]he function of the angular storage 40 is to accommodate the excess welding wire 13 present in the welding wire feed system…excess welding wire….[will] be intermediately store or buffered there [in storage 40] until further feeding takes place.”); 
“drive unit” 52, Fig. 2, being a pair of rollers which a space through which the welding wire 13 moves) that feeds the welding wire from the wire source to the wire buffer (Fig. 2 and Col. 7 lines 26-29);
a second feeding part (“drive unit” 53, Fig. 2, being a pair of rollers which a space through which the welding wire 13 moves) that feeds the welding wire accommodated in the wire buffer to the welding torch (Fig. 2 and Col. 8 lines 28-30); 
a detection unit (“measuring means” 44 which comprises an “angular position sensor” 54, and is an equivalent of a rotary position sensor as it performs substantially the same function in substantially the same manner) that detects an accommodated amount of welding wire accommodated in the wire buffer (it functions to “enable the detection of the filling level of the angular storage 40,” Col. 7 lines 8-10); 
a feed control unit (the portion of “control device” 4, Fig. 1, that is programmed to perform the following function) that controls speed of feeding the welding wire fed by the first feeding part and the second feeding part (“control speed…is adjusted…by the control device 4,” Col. 7 lines 59-62) so that a predetermined amount of welding wire is accommodated in the wire buffer, based on a detection result obtained by the detection unit (“measuring means…allow[s] the control of the filling level in the angular storage 40…measuring means 44 is preferably connected with the control device 4….” Col. 6, lines 54-56); 
a stop control unit (the portion of the control device 4 that is programmed to perform the below functions) that stops feeding of welding wire if the accommodated amount of welding wire is more than an upper limit of normal which is larger than the predetermined amount, or if the accommodated amount of welding wire is less than a lower limit of normal “[i]f…the buffer has been full…the wire feed will be stopped, since the control device 4, or an evaluation device, is able to conclude from this that a wire feed problem has occurred…in particular, sticking of the welding wire 13…[i]f, on the other hand, the buffer happens to be empty….the wire feeding speed…will again be stopped,” Col. 8, lines 9-21); and 
an acceptance unit (input device 22, Fig. 1) accepting instructions for increasing or decreasing the accommodated amount of welding wire if feeding of welding wire is abnormally stopped (in 22, the “different welding parameters, operating modes or welding programs of the welding apparatus 1 can be set and called. In doing so, the welding parameters…set via the input…device 22 are transmitted to the control device,” Col. 3 lines 61-68), 
wherein the feed control unit is capable of controlling (for that is what is required by the claim language here) the speed of feeding the welding wire fed by the first feeding part or the second feeding part (“control speed…is adjusted…by the control device 4,” Col. 7 lines 59-62 where the control speed relates to the speed of feeding by one or the other of the feeding parts) so that a difference is generated in the feeding speed of the first feeding part and the second feeding part (see e.g. “the drive unit 53…performs the welding wire feed….irrespectively of the other drive unit…the control of the other drive unit 52…being effected as a function of the filling level of the angular storage 40…the drive unit 53…need not take into account any control operations for the other drive unit 52,” Col. 6 line 60-Col. 7 line 5) and that the accommodated amount of welding wire is in a range from the lower limit of normal to the upper limit of normal (Col. 8 lines 9-40, cited above, disclose how the amount of welding wire is kept in a normal range by stopping operation when it is outside a normal range).
Regarding claim 2, Artelsmair discloses, in a case where the feeding of welding wire is abnormally stopped and where the acceptance unit accepts the instructions for increasing or decreasing, the feed control unit is capable of controlling feeding performed by the first feeding part so that, if the accommodated amount of welding wire is less than the lower limit of normal, the second feeding part is stopped and the welding wire is fed to the wire buffer (Col. 7, lines 33-37; regarding stopping, the system is capable of operating each drive separately as set forth in claim 1 above and is capable of stopping one or both drives as set forth in claim 1 above.), and if the accommodated amount of welding wire is more than the upper limit of normal, the second feeding part is stopped and the welding wire is fed back to the wire source from the wire buffer (Col. 7 lines 45-49; note that in a forward/reverse feeding, at some point the feeding is stopped as the speed crosses zero).
Regarding claim 3, Artelsmair discloses the acceptance unit is capable of successively accepts the instructions for increasing or decreasing (inputs can be “set and called, respectively,” Col. 3 lines 60-68), and in a case where the feeding of welding wire is abnormally stopped, the feed control unit is capable of controlling the feeding of welding wire by the first feeding part or the second feeding part during a period when the acceptance unit is accepting the instructions for increasing or decreasing (Col. 7 line 40-68), and capable of stopping the first feeding part and the second feeding part during a period when the acceptance unit is not accepting the instructions for increasing or decreasing (the wire feed will be stopped under various conditions; since this happens regardless of the input at the acceptance unit, it is capable of happening when the acceptance unit is not accepting instructions).
Regarding claim 4, Artelsmair discloses the feed control unit is capable of stopping feeding of the welding wire by the first feeding part and the second feeding part if the accommodated amount of welding wire reaches a second predetermined amount which is in a range from the lower limit of normal to the upper limit of normal (Col. 8 lines 9-22 describe how wire feeding can be stopped if the amount of welding wire reaches a certain amount for a certain period of time. Thus, this feed control unit is also capable of stopping feeding if the amount of wire reaches a second predetermined amount) (“after the feeding of welding wire is abnormally stopped”--see note in 112(b) section above).
Regarding claim 5, as best understood, Artelsmair discloses a cancellation acceptance unit (the portion of input device 22 programmed to accept cancellation of a stop, i.e., a command to start) that accepts cancellation of abnormal stop; and 
a cancellation control unit (the portion of control device 4 that is configured to “cancel” a “stopped state,” i.e., start or restart operation) that cancels, in a case where cancellation is accepted by the cancellation acceptance unit, a stopped state caused by the stop control unit, if the accommodated amount of welding wire reaches a second predetermined amount which is in a range from the lower limit of normal to the upper limit of normal (Col. 7 lines 8-21 and 24-37).
Regarding claim 7, Artelsmair discloses a device capable of having the second predetermined amount be in a range from a lower limit of the predetermined amount to an upper limit of the predetermined amount (Col. 8 lines 9-22 describe how wire feeding can be stopped if the amount of welding wire reaches a certain amount for a certain period of time. Thus, this feed control unit is also capable of stopping feeding if the amount of wire reaches a second predetermined amount defined to be a particular value or have a particular relation to other values).
Regarding claim 8, Artelsmair discloses an accommodated amount reporting unit (the portion of control device 4 programmed to perform the following function) that reports the accommodated amount of welding wire (“control of the other drive unit 52…being effected as a function of the filling level of the angular storage 40,” Col. 6 lines 64-68. Thus, the amount of welding wire in the angular storage 40 must be reported in order to effect this control) (“in a case where the feeding of welding wire is abnormally stopped”: this relates to the intended use of the device; the above device of Artelsmair is capable of such use).
Regarding claim 9, Artelsmair discloses an arc welding device of a consumable electrode type (Fig. 1 and Col. 3 line 19 which states that the device may be of the MIG/MAG welding type, MIG/MAG welding types being types that use consumable electrodes), comprising: 
the wire feeding device according to claim 1 (substantially as set forth with respect to claim 1 above); and a power supply device (“power source” 2, Col. 3 line 23) that feeds welding current to welding wire fed to a base material by the wire feeding device (Col. 3 lines 44-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair.
Regarding claim 6, Artelsmair discloses an abnormality resolution reporting unit (the portion of feed control unit 4 that is programmed to accept start/stop signals, Col. 7 line 25). Artlesmair fails to explicitly disclose the reporting of resolution abnormality if the amount of wire reaches a second predetermined amount. Because the system monitors the amount of wire in the buffer and issues start/stop signals in response to the relationship between the measured amount of wire and the predetermined amount, it would have been obvious to one having ordinary skill in the art as of the effective filing date to configure the abnormality resolution reporting unit to report resolution of abnormality if the accommodated amount of welding wire reaches a second predetermined amount which is in a range from the lower limit of normal to an upper limit of normal after the feeding of the welding wire is abnormally stopped, in order to allow welding to proceed once the issue has been corrected.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Myers et al. (US 2006/0037952 A1, hereinafter “Myers”).
Regarding 10, Artelsmair discloses the arc welding device according to claim 9, and further teaches the power supply device including a first power supply (3), but fails to disclose a second power supply. However, Myers teaches, in an arc welding device (Par. 0001), a power supply device including a first power supply (30, Fig. 2) and a second power supply (32, Fig. 2) that are connected in parallel (Par. 0042), wherein
a feed control unit includes a first control unit (140a) that is located at the first power supply and that controls speed of feeding by the first feeding part (“each of the power supplies is provided with the desired parameters such as current, voltage and/or wire feed speed,” Par. 0042, where Fig. 17 shows a first wire feeding part 740), and 
a second control unit (140b) that is located at the second power supply and that controls speed of feeding by the second feeding part (Par. 0042, where Fig. 17 shows a second wire feeding part 784), and 
the first power supply and the second power supply are capable to communicate to control the speed of feeding of welding wire by the first feeding part and the second feeding part (Par. 0052 describes the speeds being communicated as signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Artelsmair by replacing the single power supply with a first and second power supply respectively controlling a first and second feeding part, as taught by Myers, because this allows for further control and “customization” of the welding operation (Myers Par. 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hubinger, Huismann, Schorghuber, and Barhorst (of record) disclose welding wire feeders with buffers which store excess welding wire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761